Exhibit 10.4



CHANGE IN CONTROL AGREEMENT
FOR SENIOR EXECUTIVES




CHANGE IN CONTROL AGREEMENT




THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into effective as of
________, by and between VARIAN MEDICAL SYSTEMS, INC., a Delaware corporation
(the “Company”), and ___________, an employee of the Company (“Employee”).


The Company’s Board of Directors (the “Board”) has determined that it is in the
best interest of the Company and its stockholders for the Company to agree to
pay Employee termination compensation in the event Employee should leave the
employ of the Company under the circumstances described below. The Board
recognizes that the possibility of a proposal from a third person, whether or
not solicited by the Company, concerning a possible “Change in Control” of the
Company (as such language is defined in Section 3(d)) will be unsettling to
Employee. Therefore, the arrangements set forth in this Agreement are being made
to help assure a continuing dedication by Employee to Employee’s duties to the
Company notwithstanding the proposal or occurrence of a Change in Control. The
Board believes it imperative, should the Company receive any proposal from a
third party, that Employee, without being influenced by the uncertainties of
Employee’s own situation, be able to assess and advise the Board whether such
proposals are in the best interest of the Company and its stockholders, and to
enable Employee to take action regarding such proposals as the Board might
determine to be appropriate. The Board also wishes to demonstrate to key
personnel that the Company desires to enhance management relations and its
ability to retain and, if needed, to attract new management, and intends to
ensure that loyal and dedicated management personnel are treated fairly.


In view of the foregoing, the Company and Employee agree as follows:


1.    EFFECTIVE DATE AND TERM OF AGREEMENT.


This Agreement is effective and binding on the Company and Employee as of the
date hereof; provided, however, that, subject to Section 2(d), the provisions of
Sections 3 and 4 shall become operative only upon the Change in Control Date.


2.
EMPLOYMENT OF EMPLOYEE.



(a)    Except as provided in Sections 2(b), 2(c) and 2(d), nothing in this
Agreement shall affect any right which Employee may otherwise have to terminate
Employee’s employment, nor shall anything in this Agreement affect any right
which the Company may have to terminate Employee’s employment at any time in any
lawful manner.


(b)    In the event of a Potential Change in Control, to be eligible to receive
the benefits provided by this Agreement, Employee will not voluntarily leave the
employ of the Company, and will continue to perform Employee’s regular duties
and the services specified in the recitals of this Agreement until the Change in
Control Date. Should Employee voluntarily terminate employment prior to the
Change in Control Date, this Agreement shall lapse upon such termination and be
of no further force or effect.




(c)    If Employee’s employment terminates on or after the Change in Control
Date as provided under Sections 3 and 4, the Company will provide to Employee
the payments and benefits as provided in Sections 3 and 4.



1



--------------------------------------------------------------------------------




(d)    If Employee’s employment is terminated by the Company without Cause
within sixty (60) days prior to and including the Change in Control Date but on
or after a Potential Change in Control Date, subject to Section 4(d), then the
Company will provide to Employee the payments and benefits described in Sections
3 and 4 unless the Company reasonably demonstrates that Employee’s termination
of employment neither (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control nor (ii) arose in
connection with or in anticipation of a Change in Control. Such payments and
benefits will be paid within five (5) business days following the 60th day after
the Employee’s Separation from Service except that the stock option and
restricted stock acceleration benefits described in Section 4(a)(iii) shall be
provided on the Change in Control Date and accelerated restricted stock units
outstanding as of __________, shall be settled on their originally scheduled
vesting dates. In the event that a Change in Control is not consummated,
Employee shall not be entitled to any payments or benefits on account of
Employee’s termination described in this Section 2(d).


3.
TERMINATION FOLLOWING CHANGE IN CONTROL.



(a)    If a Change in Control shall have occurred, Employee shall be entitled to
the benefits provided in Section 4 upon the subsequent termination of Employee’s
employment within the applicable period set forth in Section 4 unless such
termination is due to Employee’s death, Retirement or Disability or is for Cause
or is effected by Employee other than for Good Reason (as such terms are defined
in Section 3(d)).




(b)    If within eighteen (18) months after a Change in Control, Employee incurs
a Separation from Service by reason of Employee’s death or Disability, Employee
(or, if applicable, his or her estate) shall be entitled to death or long-term
disability benefits from the Company no less favorable than the most favorable
benefits to which Employee would have been entitled had the death or Disability
occurred at any time during the period commencing one (1) year prior to the
Change in Control. To the extent such benefits are taxable to Employee, the
benefits provided during the calendar year shall not affect the benefits to be
provided in any other calendar year and the benefits shall not be subject to
liquidation or exchange for another benefit.


(c)    If Employee’s employment shall be terminated by the Company for Cause or
by Employee other than for Good Reason during the term of this Agreement, the
Company shall pay Employee’s base salary through the date of termination at the
rate in effect at the time notice of termination is given, and the Company shall
have no further obligations to Employee under this Agreement.


(d)    For purposes of this Agreement:


“Base Salary” shall mean the annual base salary paid to Employee immediately
prior to a Change in Control, provided that such amount shall in no event be
less than the annual base salary paid to Employee during the one (1) year period
immediately prior to the Change in Control.


A “Change in Control” shall be deemed to have occurred if:


(i)    Any individual or group constituting a “person”, as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act (other than (A) the Company or
any of its subsidiaries or (B) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of any of its subsidiaries), is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s outstanding securities then entitled ordinarily (and apart from
rights accruing under special circumstances) to vote for the election of
directors; or


(ii)    Continuing Directors cease to constitute at least a majority of the
Board; or


(iii)    there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50% of the combined
voting power of the Company or other corporation resulting from such
Transaction; or


(iv)    all or substantially all of the assets of the Company are sold,
liquidated or distributed; provided, however, that a “Change in Control” shall
not be deemed to have occurred under this Agreement if, prior to the occurrence
of a specified event that would otherwise constitute a Change in Control
hereunder, the disinterested Continuing Directors then in office, by a majority
vote thereof, determine that the occurrence of such specified event shall not be
deemed to be a Change in Control with respect to Employee hereunder if the
Change in Control results from actions or events in which Employee is a
participant in a capacity other than solely as an officer, employee or director
of the Company.


“Change in Control Date” shall mean the date on which a Change in Control
occurs.


“Cause” shall mean:


(i)    The continued willful failure of Employee to perform Employee’s duties to
the Company (other than any such failure resulting from Employee’s incapacity
due to physical or mental illness) after written notice thereof (specifying the
particulars thereof in reasonable detail) and a reasonable opportunity to be
heard and cure such failure are given to Employee by the Board or a committee
thereof; or


(ii)    The willful commission by Employee of a wrongful act that caused or was
reasonably likely to cause substantial damage to the Company, or an act of fraud
in the performance of Employee’s duties on behalf of the Company; or


(iii)    The conviction of, or plea of nolo contendere by, Employee for
commission of a felony in connection with the performance of Employee’s duties
on behalf of the Company; or


(iv)    The order of a federal or state regulatory authority having jurisdiction
over the Company or its operations or by a court of competent jurisdiction
requiring the termination of Employee’s employment by the Company.


“Continuing Directors” shall mean the directors of the Company in office on the
date hereof and any successor to any such director who was nominated or selected
by a majority of the Continuing Directors in office at the time of the
director’s nomination or selection and who is not an “affiliate” or “associate”
(as defined in Regulation 12B under the Exchange Act) of any person who is the
beneficial owner, directly or indirectly, of securities representing ten percent
(10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of directors.


“Disability” shall mean Employee’s incapacity due to physical or mental illness
such that Employee shall have become qualified to receive benefits under the
Company’s long-term disability plan as in effect on the date of the Change in
Control.


“Dispute” shall mean, in the case of termination of Employee’s employment for
Disability or Cause, that Employee challenges the existence of Disability or
Cause, and in the case of termination of Employee’s employment for Good Reason,
that the Company challenges the existence of Good Reason for termination of
Employee’s employment.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Good Reason” shall mean:


(i)    The assignment of Employee to duties which are materially different from
Employee’s duties immediately prior to the Change in Control and which result in
a material reduction in Employee’s authority and responsibility when compared to
the highest level of authority and responsibility assigned to Employee at any
time during the six (6) month period prior to the Change in Control Date; or


(ii)    A reduction of Employee’s total compensation as the same may have been
increased from time to time after the Change in Control Date other than (A) a
reduction implemented with the consent of Employee or (B) a reduction that is
generally comparable (proportionately) to compensation reductions imposed on
senior executives of the Company generally; or


(iii)    The failure to provide to Employee the benefits and perquisites,
including participation on a comparable basis in the Company’s stock option,
incentive, and other similar plans in which employees of the Company of
comparable title and salary grade participate, as were provided to Employee
immediately prior to a Change in Control, or with a package of benefits and
perquisites that are substantially comparable in all material respects to such
benefits and perquisites provided prior to the Change in Control; or


(iv)    The relocation of the office of the Company where Employee is providing
Employee’s services to the Company immediately prior to the Change in Control
Date (the “CIC Location”) to a location which is more than 50 miles away from
the CIC Location or the Company’s requiring Employee to be based more than 50
miles away from the CIC Location (except for required travel on the Company’s
business to an extent substantially consistent with Employee’s customary
business travel obligations in the ordinary course of business prior to the
Change in Control Date);


(v)    The failure of the Company to obtain promptly upon any Change in Control
the express written assumption of an agreement to perform this Agreement by any
successor as contemplated in Section 6(e); or


(vi)    The attempted termination of Employee’s employment for Cause on grounds
insufficient to constitute a basis of termination for Cause under this
Agreement; or


(vii)    The failure of the Company to promptly make any payment into escrow
when so required by Section 3(f).


Notwithstanding anything in this Agreement to the contrary, a termination for
"Good Reason" shall not occur unless the Employee has provided written notice to
the Company of the Employee's intention to terminate employment and the specific
reason(s) for such ”Good Reason”. Following receipt of such written notice, the
Company shall have the right, within fifteen (15) days of receiving such notice,
to cure the circumstances giving rise to such ”Good Reason”.




“Potential Change in Control” shall mean the earliest to occur of (a) the
execution of an agreement or letter of intent, the consummation of the
transactions described in which would result in a Change in Control, (b) the
approval by the Board of a transaction or series of transactions, the
consummation of which would result in a Change in Control, or (c) the public
announcement of a tender offer for the Company’s voting stock, the completion of
which would result in a Change in Control; provided, that no such event shall be
a “Potential Change in Control” unless (i) in the case of any agreement or
letter of intent described in clause (a), the transaction described therein is
subsequently consummated by the Company and the other party or parties to such
agreement or letter of intent and thereupon constitutes a "Change in Control",
(ii) in the case of any Board-approved transaction described in clause (b), the
transaction so approved is subsequently consummated and thereupon constitutes a
"Change in Control" or (iii) in the case of any tender offer described in clause
(c), such tender offer is subsequently completed and such completion thereupon
constitutes a "Change in Control".


“Potential Change in Control Date” shall mean the date on which a Potential
Change in Control occurs.


“Retirement” shall mean Employee’s actual retirement after reaching the normal
or early retirement date provided for in the Company’s Retirement and
Profit-Sharing Program as in effect on the date of Employee’s termination of
employment.


“Separation from Service” shall have the meaning set forth in Section 409A of
the Code.

2



--------------------------------------------------------------------------------






(e)    Any termination of employment by the Company or by Employee shall be
communicated by written notice, specify the date of termination, state the
specific basis for termination and set forth in reasonable detail the facts and
circumstances of the termination in order to provide a basis for determining the
entitlement to any payments under this Agreement.


(f)    If within thirty (30) days after notice of termination is given, the
party to whom the notice was given notifies the other party that a Dispute
exists, the parties will promptly pursue resolution of such Dispute with
reasonable diligence; provided, however, that pending resolution of any such
Dispute, the Company shall pay 75% of any amounts which would otherwise be due
Employee pursuant to Section 4 if such Dispute did not exist into escrow pending
resolution of such Dispute and pay 25% of such amounts to Employee. Employee
agrees to return to the Company any such amounts to which it is ultimately
determined that he is not entitled. If, following a final, nonappealable
determination that Employee is not entitled to retain all or any portion of this
amount, Employee fails to return such excess amount, then Employee shall be
required to pay the full costs of recovering such amount. Any escrowed amounts
that are released shall otherwise be paid as required under this Agreement and,
in no case, later than the end of the calendar year in which the Company and
Employee enter into a legally binding settlement of such dispute, the Company
concedes the amount is payable, or the Company is required to make such payment
pursuant to a final and nonappealable judgment or other binding decision.


4.
PAYMENTS AND BENEFITS UPON TERMINATION.



(a)    If within eighteen (18) months after a Change in Control, the Company
terminates Employee’s employment other than by reason of Employee’s death,
Disability, Retirement or for Cause, or if Employee terminates Employee’s
employment for Good Reason, then the Employee shall be entitled to the following
payments and benefits following Employee’s Separation from Service:




(i)    The Company shall pay to Employee as compensation for services rendered,
no later than five (5) business days following the Release Deadline, a lump sum
severance payment equal to 2.50 multiplied by the sum of: (A) Employee’s Base
Salary; and (B) the greater of (x) the Employee's most recently established
target annual bonus under the Company's Management Incentive Plan (the “MIP”)
and (y) the average annual bonus that was paid to Employee in the three (3)
fiscal years ending prior to the date of termination under the MIP.
Notwithstanding the foregoing, if Employee has not completed at least three (3)
full fiscal years of service with the Company prior to Employee’s termination
date, then the amount determined in (y) above, shall be based on the average
annual bonus for the number of full fiscal years Employee has completed.


(ii)    The Company shall pay to Employee as compensation for services rendered,
no later than five (5) business days following the Release Deadline, a lump sum
payment equal to a pro rata portion (based on the number of days elapsed during
the fiscal year and/or other bonus performance period in which the termination
occurs) of Employee’s target bonus under the MIP for the fiscal year and for any
other partially completed bonus performance period in which the termination
occurs.


(iii)    All waiting periods for the exercise of any stock options granted to
Employee and all conditions or restrictions of any restricted stock granted to
Employee shall terminate, and all such options shall be exercisable in full
according to their terms, and the restricted stock shall be transferred to
Employee as soon as reasonably practicable thereafter. In addition, all
conditions or restrictions of any restricted stock units granted to Employee
shall terminate, and the stock underlying such units shall be transferred to
Employee (x) within five (5) business days following the Release Deadline with
respect to awards granted after __________, or (y) on the originally scheduled
vesting dates for awards outstanding as of ___________.


(iv)    Employee’s participation as of the date of termination in the life,
medical/dental/vision and disability insurance plans and financial/tax
counseling plan of the Company shall be continued on the same terms (including
any cost sharing) as if Employee were an employee of the Company (or equivalent
benefits provided) until the earlier of Employee’s commencement of substantially
equivalent full-time employment with a new employer or twenty-four (24) months
after the date of his or her Separation from Service; provided, however, that
after the date of his or her Separation from Service, Employee shall no longer
be entitled to receive Company-paid executive physicals or, upon expiration of
the applicable memberships, Company-paid airline memberships. In the event
Employee shall die before the expiration of the period during which the Company
is required to continue Employee’s participation in such insurance plans, the
participation of Employee’s surviving spouse and family in the Company’s
insurance plans shall continue throughout such period.


Notwithstanding the foregoing, to the extent any of the foregoing benefits are
not exempt from Section 409A of the Code, such benefits provided under this
Section 4(a)(iv) during any calendar year shall not affect such benefits to be
provided in any other calendar year and the right to such benefits shall not be
subject to liquidation or exchange for another benefit. In addition, the
premiums for any medical coverage provided through a self-insured plan under
this Section 4(a)(iv) shall be taxable to Employee to the extent required to
avoid the taxes imposed by Section 105(h) and Section 409A of the Code. To the
extent any of the foregoing benefits are not exempt from Section 409A of the
Code and are subject to the delay described in Section 4(c) hereof, except as
would constitute a violation of Section 409A of the Code, Employee shall have
the right to pay for and obtain such benefits during such delay period and shall
be reimbursed by the Company for any such payments upon expiration of such delay
period.


(v)    Employee may elect within 90 days after his or her Separation from
Service to purchase any automobile then in the possession of Employee and
subject to a lease of which the Company is the lessor by payment to the Company
of the residual value set forth in the lease, without any increase for remaining
lease payments during the term or other lease breakage costs.


(vi)    All payments and benefits provided under this Agreement shall be subject
to applicable tax withholding.



3



--------------------------------------------------------------------------------




(b)    Following Employee’s termination of employment for any reason, the
Company shall have the unconditional right to reduce any payments owed to
Employee hereunder by the amount of any due and unpaid principal and interest on
any loans by the Company to Employee and Employee hereby agrees and consents to
such right on the part of the Company. Any loan offset made under this Section
4(b) shall be made at the same time the payments reduced hereunder would have
otherwise been made and otherwise in a manner that would not result in the
imposition of taxes to Employee under Section 409A of the Code. If it is not
possible to make such offset without the imposition of taxes to Employee under
Section 409A of the Code, such offset shall not be made.


(c)    In the event this Agreement or any compensation or benefit paid to
Employee hereunder is deemed to be subject to Section 409A of the Code, Employee
and the Company agree to negotiate in good faith to adopt such amendments that
are necessary to comply with Section 409A of the Code or to exempt such
compensation or benefits from Section 409A. In addition, to the extent (i) any
compensation or benefits to which Employee becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with
Employee's termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code and (ii) Employee is deemed at
the time of such termination of employment to be a “specified” employee under
Section 409A of the Code, then such compensation or benefits shall not be made
or commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of Employee's “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code with
the Company; or (ii) the date of Employee's death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Employee, including (without
limitation) the additional twenty percent (20%) tax for which Employee would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral. During any period compensation or benefits to Employee are
deferred pursuant to the foregoing, Employee shall be entitled to interest on
such deferral at a per annum rate equal to the highest rate of interest
applicable to six (6)-month money market accounts offered by the following
institutions: Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the
date of such “separation from service.” Upon the expiration of the applicable
deferral period, any compensation or benefits which would have otherwise been
paid during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Employee or Employee's beneficiary in
one lump sum.


(d)    Any payment pursuant to this Section 4 shall be conditioned upon the
Employee signing and not revoking a release in the form attached as Exhibit A
(the “Release”) not later than 60 days after the Employee’s Separation from
Service (such 60th day, the “Release Deadline”). The Employee shall not be
entitled to such payment, and no payment shall be made to the Employee, until
after the Release Deadline and subject to the Release having become effective on
or prior to the Release Deadline. The Company shall furnish such Release to the
Employee in connection with the Employee’s Separation from Service. If the
Employee has signed the Release prior to the time the Company so furnishes such
Release to the Employee, the Employee will be required to again sign and not
revoke the Release in connection with the Employee’s Separation from Service in
order to receive payments hereunder (as described above), and the prior signed
Release shall be null and void.
5.        LIMITATION ON PAYMENTS.
In the event that the payments and other benefits provided for in this Agreement
or otherwise payable to Employee (i) constitute "parachute payments" within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code") and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the "Excise Tax"), then Employee’s payments and benefits under this
Agreement or otherwise payable to Employee shall be either delivered in full
(without the Company paying any portion of the Excise Tax), or delivered as to
such lesser extent which would result in no portion of such payments
and benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Employee on an after-tax
basis of the greatest amount of payments and benefits, notwithstanding that all
or some portion of such payments and benefits may subject to the Excise Tax.
Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by a
nationally-recognized independent public accounting firm designated by
agreement between Employee and Company (the "Accountants"), whose determination
shall be conclusive and binding upon Employee and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and

4



--------------------------------------------------------------------------------




may rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  The Company and Employee shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. Any reduction in
payments and/or benefits required by this Section 5 shall occur in the following
order as reasonably determined by the Accountants: (1) reduction of vesting
acceleration of "out-of-the-money" stock options or stock appreciation rights,
(2) reduction of cash payments; (3) reduction of non-cash/non-equity-based
payments or benefits and (4) reduction of vesting acceleration of equity-based
awards (other than "out-of-the-money" stock options or stock appreciation
rights); provided, however, that any non-taxable payments or benefits shall be
reduced last in accordance with the same categorical ordering rule.  In the
event items described in (2) or (3) are to be reduced, reduction shall occur in
reverse chronological order such that the payment or benefit owed on the latest
date following the occurrence of the event triggering the Excise Tax will be the
first payment to be reduced (with reductions made pro-rata in the event payments
are owed at the same time).  In the event that acceleration of vesting of
equity-based awards is to be reduced, such acceleration of vesting shall be
cancelled in a manner such as to obtain the best economic benefit for Employee
(with reductions made pro-rata if economically equivalent), as determined by the
Accountants.  In no event will Employee exercise any discretion with respect to
the ordering of any reduction of payments or benefits pursuant to this Section
5.





5



--------------------------------------------------------------------------------




6.    GENERAL.


(a)    Employee shall retain in confidence under the conditions of the Company’s
confidentiality agreement with Employee any proprietary or other confidential
information known to Employee concerning the Company and its business so long as
such information is not publicly disclosed and disclosure is not required by an
order of any governmental body or court. If required, Employee shall return to
the Company any memoranda, documents or other materials proprietary to the
Company.


(b)    While employed by the Company and following the termination of such
employment after a Change in Control for a period of two (2) years, Employee
shall not, whether for Employee’s own account or for the account of any other
individual, partnership, firm, corporation or other business organization,
intentionally solicit, endeavor to entice away from the Company or a subsidiary
of the Company (each, a “Protected Party”), or otherwise interfere with the
relationship of a Protected Party with, any person who is employed by a
Protected Party or any person or entity who is, or was within the then most
recent twelve (12) month period, a customer or client of a Protected Party.


Employee acknowledges that a breach of any of the covenants contained in this
Section 6(b) may result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it may not be possible to measure
damages for such injuries precisely and that, in the event of such a breach, any
payments remaining under the terms of this Agreement shall cease and the Company
may be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Employee from engaging in activities prohibited
by this Section 6(b) or such other relief as may be required to specifically
enforce any of the covenants in this Section 6(b). Employee agrees to and hereby
does submit to in personam jurisdiction before each and every such court in the
State of California, County of Santa Clara, for that purpose. This Section 6(b)
shall survive any termination of this Agreement.


(c)    If litigation is brought by Employee to enforce or interpret any
provision contained in this Agreement, the Company shall indemnify Employee for
Employee’s reasonable attorney’s fees and disbursements incurred in such
litigation and pay prejudgment interest on any money judgment obtained by
Employee calculated at the prime rate of interest in effect from time to time at
the Bank of America, San Francisco, from the date that payment should have been
made under the Agreement, provided that Employee shall not have been found by
the court in which such litigation is pending to have had no cause in bringing
the action, or to have acted in bad faith, which finding must be final with the
time to appeal therefrom having expired and no appeal having been taken. Any
payment made pursuant to this Section 6(c) shall be made promptly and no later
than the end of the calendar year in which such fees or disbursements were
incurred or in which such judgment was obtained, as applicable.




(d)    Except as provided in Section 4, the Company’s obligation to pay to
Employee the compensation and to make the arrangements provided in this
Agreement shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, any setoff, counterclaim,
recoupment, defense or other right which the Company may have against Employee
or anyone else. All amounts payable by the Company hereunder shall be paid
without notice or demand. Subject to Section 4(a)(iv), Employee shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment.


(e)    The Company shall require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company, by written agreement to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.


(f)    This Agreement shall inure to the benefit of and be enforceable by
Employee’s heirs, successors and assigns. If Employee should die while any
amounts would still be payable to Employee hereunder if Employee had continued
to live, all such amounts shall be paid in accordance with the terms of this
Agreement to Employee’s heirs, successors and assigns.


(g)    For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed as follows:






If to Employee:


____________
____________
____________


If to the Company:


Varian Medical Systems, Inc.
3100 Hansen Way
Palo Alto, CA 94304-1000
Attn: Senior Vice President, Chief Human Resource Officer



or to such other address as either party furnishes to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.


(h)    This Agreement shall constitute the entire agreement between Employee and
the Company concerning the subject matter of this Agreement.




(i)    The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California without
giving effect to the provisions, principles or policies thereof relating to
choice or conflict of laws. The invalidity or unenforceability of any provision
of this Agreement in any circumstance shall not affect the validity or
enforceability of such provision in any other circumstance or the validity or
enforceability of any other provision of this Agreement, and, except to the
extent such provision is invalid or unenforceable, this Agreement shall remain
in full force and effect. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof in such jurisdiction, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. This Section 6(i)
shall survive any termination of this Agreement.


(j)    This Agreement may be amended or terminated by the Company pursuant to a
resolution adopted by the Board at any time prior to a Potential Change in
Control Date. After a Change in Control Date or a Potential Change in Control
Date, this Agreement may only be amended or terminated in writing with the
consent of Employee.


(k)    No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement and this Agreement shall supersede
all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, with respect to the subject
matter hereof [IF APPLICABLE: including, without limitation, the Change in
Control Agreement between Employee and the Company dated _____________,
including any amendments thereto].




IN WITNESS WHEREOF, the parties acknowledge that they have read and understand
the terms of this Agreement and have executed this Agreement to be effective as
of ___________.




VARIAN MEDICAL SYSTEMS, INC.            EMPLOYEE






                                                    
By:     [Name]                         [Name]
Title:     [Title]

6

